EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandhal A. Olds on January 18, 2022.
Claims
The claim set filed December 17, 2021 has been amended as follows: 

1. (Currently Amended) A visor for a helmet, the visor comprising: 
a lens sized to extend across at least a portion of a user's face in use and having an inner surface facing the user's face when in use and an outer surface facing away from the user's face when in use; 
a frame secured along a top portion of the lens, the frame including a stepped portion having a first end proximate the outer surface of the lens and a second end opposite the first end, the stepped portion extending from the first end to the second end, such that the first and the second end are outward from the outer surface of the lens, and the stepped portion configured to abut against a bottom edge of the helmet where the stepped portion extends outwardly away from the outer surface of the lens, and the frame including a lip coupled to the second end of the stepped portion and extending upwardly from the second end of the stepped portion, the frame configured to receive and abut against a front surface of the helmet when the lens extends across the at least a portion of the user's face; 
a first fastener coupled to a first end of the frame by a first strap; 
a second fastener coupled to a second end of the frame by a second strap; 
a first anchor releasably securable to the first fastener, the first anchor being mountable onto a first portion of the helmet; and 
a second anchor releasably securable to the second fastener, the second anchor being mountable onto a second portion of the helmet.

17. (Currently Amended) 
a lens sized to extend across at least a portion of a user's face in use and having an inner surface facing the user's face when in use and an outer surface facing away from the user's face when in use; 
a frame secured along a top portion of the lens, the frame including a stepped portion having a first end proximate the outer surface of the lens and a second end opposite the first end, the stepped portion extending from the first end to the second end and configured to abut against a bottom edge of the helmet where the stepped portion extends outwardly away from the outer surface of the lens, a lip coupled to the 
a first fastener coupled to a first end of the frame by a first strap; 
a second fastener coupled to a second end of the frame by a second strap; 
a first anchor releasably securable to the first fastener, the first anchor being mountable onto a first portion of the helmet; and 
a second anchor releasably securable to the second fastener, the second anchor being mountable onto a second portion of the helmet.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record as none of them, alone or in combination, a visor system with a lens and a frame secured along the top of the lens and having a stepped portion that extends outward of the lens, such that the first and second ends of the stepped portion are outward of the lens, and is configured to abut the bottom edge of a helmet, a lip extending upward from the stepped portion, and a spacer on an inner surface of the lip that is configured to abut the front surface of the helmet, the visor system also having fasteners coupled to the frame via straps, and anchors securable to the fasteners and mountable onto the helmet.  The closest prior art is McNeal (US 2012/0180202) and Guffin (US 9504287).  McNeal does not teach the frame having a stepped portion that extends outward of the lens, such that the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732